Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action.  

Applicant’s election without traverse of Group I and further species figs. 2 and 18  (claims 1-4, 7 and 9-14)  in response/amendment is acknowledged.  The requirement is still deemed proper and is therefore made FINAL.  

          Information Disclosure Statement 
The prior art documents submitted by Applicant(s) in the information Disclosure Statement(s) have all been considered and made of record (note the attached copy of form(s) PTO-1449). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2,  is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.  
Claim 2  recites the limitation "the crystallographic plane” of the end face of the first optical waveguide is a (111) plane . First, there is insufficient antecedent basis for this limitation in the claim. Secondly, the met and bounds of the claim limitation is vague, thus making the scope of the claims indefinite.
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 12 is allowable because the prior art of record, taken alone or in combination, fails to disclose or render obvious its respective limitations in combination with the rest of the limitations of the base claim.       

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 7, 10-11 and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by  JP4688248 B2. 
Regarding claims 1, ref. 248’ [? Yoshimura] teaches a semiconductor device (see figs. 1-55 and pa. 0032) comprising: 
a cladding layer (i.e., item 23,  see at least figs. 110, 114, 116-117, 119, item claddings and parag. 0102, 0109); and a first optical waveguide formed on the first “insulating” 5layer (i.e., a film layer where waveguides and/or electro-optical device  embed, see pa. 0033 in on which a cladding layer is also formed, see at least figs. 1-33; also mask layer 810 as insulation layer; see at least fig. 110), wherein an end surface of the first optical waveguide is inclined relative to a vertical line perpendicular to an upper surface of the cladding layer (see at least figs. 110, 114, 116-117, 119, item claddings i.e., 123, and parag. 0102 where the waveguide is formed with the cladding(s) layer(s)).
 	 3. The semiconductor device according to claim 1, 15wherein an angle formed by the end surface of the first optical waveguide and a lower surface of the first optical waveguide is more than 0° and less than 90° (shown in at least fig. 114-144).  
4. The semiconductor device according to claim 3, 20wherein the angle formed by the end surface of the first optical waveguide and the lower surface of the first optical waveguide is 35° or more, and 55° or less (see at least pa. 0026).
7. The semiconductor device according to claim 1, wherein a width of an end portion of the first optical waveguide is greater than a width of a portion of the first 15optical waveguide other than the end portion (clearly shown in at least fig. 7 with an end portion of the waveguide is much larger than the first end of the waveguide). 
 510. The semiconductor device according to claim 1, comprising a second optical waveguide configured to propagate light reflected at the end surface of the first optical waveguide (see at least figs. 150, 154; also see 141-143, 114 and pertinent optical coupling therein).  
11. The semiconductor device according to claim 10, 10comprising a reflective surface configured to reflect light reflected at the end surface of the first optical waveguide toward the second optical waveguide (see at least fig. 114; also fig. 10 with reflective material such as meatal, silver…).  
14. The semiconductor device according to claim 11, wherein a material of the reflective surface is metal (see at least fig. 10 with reflective material such as meatal, silver…is used as means of reflection).  

Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 3-4, 7, 10-11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP4688248 B2 with the translation, in entire). 
Regarding claims 1, ref. 248’ [? Yoshimura] teaches a semiconductor device (see figs. 1-55 and pa. 0032) comprising: 
a cladding layer (i.e., item 23,  see at least figs. 110, 114, 116-117, 119, item claddings and parag. 0102, 0109); and a first optical waveguide formed on the first “insulating” 5layer (i.e., a film layer where waveguides and/or electro-optical device  embed, see pa. 0033 in on which a cladding layer is also formed, see at least figs. 1-33; also mask layer 810 as insulation layer; see at least fig. 110), wherein an end surface of the first optical waveguide is inclined relative to a vertical line perpendicular to an upper surface of the cladding layer (see at least figs. 110, 114, 116-117, 119, item claddings i.e., 123, and parag. 0102 where the waveguide is formed with the cladding(s) layer(s)).
 	 However, 248’ does not explicitly state material on which the above waveguide is formed (i.e., film or mask) as an insulation layer.  Nonetheless,  ‘248 states that the  film is formed where the cladding, the core of the waveguide, and contact layer are embed and thus such film is thus inherently an insulating material to insulating the waveguide from the contact layer . Also the mask layer is formed as a protective layer,  or stop layer to protect the portions of the waveguide against etching as shown in figs. 100-110) thus being used as “insulation” layer.  

The statements advanced in rejection of claim 1, above, as to the applicability and disclosure of  248’ reference and the motivation are incorporated herein in rejection of the following claims as follows:
3. The semiconductor device according to claim 1, 15wherein an angle formed by the end surface of the first optical waveguide and a lower surface of the first optical waveguide is more than 0° and less than 90° (shown in at least fig. 114-144).  
4. The semiconductor device according to claim 3, 20wherein the angle formed by the end surface of the first optical waveguide and the lower surface of the first optical waveguide is 35° or more, and 55° or less (see at least pa. 0026).
7. The semiconductor device according to claim 1, wherein a width of an end portion of the first optical waveguide is greater than a width of a portion of the first 15optical waveguide other than the end portion (clearly shown in at least fig. 7 with an end portion of the waveguide is much larger than the first end of the waveguide).
 510. The semiconductor device according to claim 1, comprising a second optical waveguide configured to propagate light reflected at the end surface of the first optical waveguide (see at least figs. 150, 154; also see 141-143, 114 and pertinent optical coupling therein).  
11. The semiconductor device according to claim 10, 10comprising a reflective surface configured to reflect light reflected at the end surface of the first optical waveguide toward the second optical waveguide (see at least fig. 114; also fig. 10 with reflective material such as meatal, silver…).  
14. The semiconductor device according to claim 11, wherein a material of the reflective surface is metal (see at least fig. 10 with reflective material such as meatal, silver…is used as means of reflection).  
.  
Claims 2, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over                     JP4688248 B2, as applied in rejection of claim 1, 3-4, 7, 10-11 and 14, above, and further in view of Yoshimura et al. US 5757989 A.  
	Regarding claim 2, ref. 248’ however, is silent on  wherein the crystallographic plane of the end face of the first optical waveguide is a (111) plane.  Such limitation is taught by Yoshimura (see col. 12, line 64-col., 13, 1st pa., and col 15, 5th pa.).  Thus, it would have been obvious to an ordinary artisan skilled in the art when the invention was made to modify the waveguide plane of 248’ through crystallization that would have an end portion which is plane, as such modification would provide efficient coupling of the light beam between the waveguides.      
With regard to claim 9, Yoshimura teaches that wherein a width of an end portion of the first optical waveguide is greater than a width of a portion of the first 15optical waveguide other than the end portion (see example 3); and a semiconductor or optical glass  is used as a material of the waveguide (see the first parags. Of examples 16 and 17), As, known in the art silicon if a semiconductor material and also glass material iis known to include silicon and additionally such material as a waveguide is extremely conventional to provide efficient propagation of the light beam.      
With regard to claim 13, Yoshimura teaches, 59wherein a material of the second optical waveguide is resin (see example 7, and example 12, with the resin used as cladding material of the waveguide).  

Citation of Relevant Prior Art
Prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  In accordance with MPEP 707.05 the following references are pertinent in rejection of this application since they provide substantially the same information disclosure as this patent does.  These references are:
JP 2006171642 A
JP 3731542 B2
JP 4688248 B2
KR 20000029293 A
US 20020172464 A1
US 20030013304 A1
US 20030032286 A1
US 20040156589 A1
US 20050213889 A1
US 20100323297 A1
US 20120183009 A1
US 20130330049 A1
US 20140363120 A1
US 20180299706 A1
US 20190391325 A1
US 20220155537 A1
US 5544268 A
US 5757989 A
US 6693736 B1
US 8691584 B2

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAVEH C KIANNI/               Primary Examiner, Art Unit 2883